Matter of Krichevsky v Sanders (2015 NY Slip Op 07501)





Matter of Krichevsky v Sanders


2015 NY Slip Op 07501


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2015-06261	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Michael Krichevsky, petitioner,
vCharles F. Sanders, et al., respondents; Lidya Radin, et al., proposed intervenors.


Michael Krichevsky, Brooklyn, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Michelle R. Lambert of counsel), for respondents Charles F. Sanders and Bernadette Bayne.
L'Abbate, Balkan, Colavita & Contini, LLP, Garden City, N.Y. (Noah Nunberg of counsel), respondent pro se, and for respondents Marian Rice, Candice B. Ratner, and Elaine Sabino.
Lidya Radin, New York, N.Y., proposed intervenor pro se.

Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Bernadette Bayne, a Justice of the Supreme Court, Kings County, from presiding over an action entitled Krichevsky v Levoritz , pending in the Supreme Court, Kings County, under Index No. 19478/13; motion by the petitioner, inter alia, to compel the Assistant Attorney General Michelle R. Lambert and the respondent Noah Nunberg to "certify their paperwork" and to impose sanctions upon them pursuant to 22 NYCRR 130-1.1, separate motions by nonparties Lidya Radin and Zev Yourman, inter alia, for leave to intervene in the proceeding, and cross motion by the respondents L'Abbate, Balkan, Colavita & Contini, LLP, Noah Nunberg, Marian Rice, Candice B. Ratner, and Elaine Sabino, inter alia, to impose sanctions upon the petitioner pursuant to 22 NYCRR 130-1.1.
ORDERED that the motions and the cross motion are denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman,  71 NY2d 564, 569; see Matter of Rush v Mordue,  68 NY2d 348, 352). The petitioner failed to establish a clear legal right to relief in the nature of prohibition.
DILLON, J.P., CHAMBERS, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court